Citation Nr: 0916848	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-38 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD), depression, 
an anxiety disorder other than PTSD, a personality disorder, 
an antisocial disorder and an adjustment disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from February 
1972 to November 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied service connection for, inter alia, 
anxiety/depression.  The RO issued a notice of the decision 
in August 2005, and the Veteran timely filed a Notice of 
Disagreement (NOD) in September 2005.  The RO provided a 
Statement of the Case (SOC) and the Veteran timely filed a 
substantive appeal in November 2005.  In January 2006, the RO 
provided a Supplemental Statement of the Case (SSOC).  The RO 
submitted two additional SSOCs in May 2007.

The Veteran requested a hearing on this matter, but canceled 
his request in December 2005.

On appeal in December 2007, the Board remanded the Veteran's 
claim for service connection for tumors or skin cancer for 
proper issuance of an SOC, and to provide the Veteran an 
opportunity to perfect an appeal of the issues thereafter by 
filing a timely substantive appeal.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).  The RO provided a SOC in 
March 2009.  The Board notes that the 60-day period for 
filing a substantive appeal has not yet expired.  See 38 
C.F.R. § 20.302 (2008).  The Board remanded the claim for 
service connection for a psychiatric disorder for additional 
development, to include providing proper VCAA notice and a VA 
examination.  Finally, the Board referred raised claims of 
entitlement to service connection for an irregular heart 
problem, nicotine dependence, skin infection, poor 
circulation, and sleep disorder to the RO for appropriate 
action.     

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has substantially complied with the 
December 2007 Remand Order, and that neither the Veteran, nor 
his representative, has contended otherwise, and therefore it 
may proceed with its review of this appeal.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  
Other Matter

The Board notes that there is no indication in the record 
that the RO has developed and adjudicated the Veteran's 
claims of service connection for an irregular heart problem, 
nicotine dependence, skin infection, poor circulation, and 
sleep disorder.  Therefore, these claims are again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the Veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, no prejudice to the Veteran 
resulted.

2. The medical evidence shows a current diagnosis of 
adjustment disorder with depression and a personality 
disorder; there is no medical or psychiatric evidence of an 
adjustment disorder or depression until decades post-service, 
nor is there any competent evidence that links any acquired 
psychiatric disability to active service or any incident 
thereof.

3.  A personality disorder is not a disease for VA 
compensation purposes where, as in this case, there is no 
competent evidence of a superimposed disease or injury during 
service that created additional disability.

4.  The medical and psychiatric evidence of record does not 
show that the Veteran meets the diagnostic criteria for PTSD.






CONCLUSION OF LAW

Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims. VA has issued final 
regulations to implement these statutory changes. See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.

a. Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the January 
2005, March 2007, and January 2008 letters sent to the 
Veteran by the AMC/RO adequately apprised him of the 
information and evidence needed to substantiate the claim.  
The RO thus complied with VCAA's notification requirements, 
and any presumed prejudice resulting from a defect in timing 
of said notice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.

The January 2005, March 2007, and January 2008 letters from 
the AMC/RO satisfy these mandates.  These letters informed 
the Veteran about the type of evidence needed to support his 
service connection claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  The 
January 2005 and March 2007 letters clearly disclosed VA's 
duty to obtain certain evidence for the Veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  
These letters made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  They 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claim.  The Board also finds that these notification 
letters informed the Veteran of evidence from sources other 
than service records may constitute credible supporting 
evidence of the stressor, in order to substantiate the 
Veteran's claim for service connection for a psychiatric 
disorder based on a personal assault.  See 38 C.F.R. § 
3.304(f)(3).  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating and effective date for the rating in March 
2006 and January 2008 letters.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
August 2005 RO decision.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claim, as demonstrated by the March 
2009 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
Furthermore, as noted above, the RO did not supply notice of 
the two Dingess elements until March 2006.  However, timely 
Dingess notice would not have operated to alter the outcome 
because evidence establishing service connection for a 
psychiatric disorder is lacking.  The Veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.  The Veteran has not demonstrated or even pled 
prejudicial error.  He has been represented by an accredited 
service organization throughout this appeal.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 2009 WL 1045952 
(U.S.) (U.S. 2009).

b. Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to  
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive a February 2009 VA psychiatric examination, which was 
thorough in nature and adequate for the purposes of deciding 
this claim.  With respect to PTSD, the Veteran did not have 
combat duty and it is not contended otherwise and the 
preponderance of the evidence is against a current diagnosis 
of PTSD.  As to adjustment disorder and depression, there is 
no medical or psychiatric evidence of either disorder until 
decades post-service and there is no competent evidence that 
links either disorder to any incident of service.  Under 
these circumstances, VA has no further duty to provide 
another examination or opinion. 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran claims that he was treated for anxiety and 
depression at the Houston VACM in 1973 and at the VAMC 
Chicago in 1989.  The RO requested records from both 
facilities and received negative replies.  The Veteran was 
notified of the RO's efforts to obtain these treatment 
records.  See March 2005 Letter.  There is no indication from 
the Veteran or his representative that there are any 
additional records to be obtained.  The Board notes the 
Veteran's statement that he has not received treatment from 
any private providers since service.  See January 2005 Forms 
21-4142.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94. 

II. Law and Regulations

a. Service Connection

The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain  
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court has 
recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service  
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence  
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be  
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App.  
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the  
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Establishing service connection for PTSD requires: (1) 
Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. §§ 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  
Diagnosis of mental disorders should conform to the DSM-IV.  
See 38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post- 
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3). 

b. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

The Veteran contends that he developed a psychiatric 
disability due to stressors he experienced during service.  
Specifically, he claims that while stationed aboard the 
U.S.S. Enterprise in 1972, fellow sailors attempted to stab 
him in the leg with a butcher knife.  The Veteran alleges 
that these same individuals harassed him by standing near his 
quarters and "opening and closing a knife" as he tried to 
sleep.  Another reported stressor includes being beaten by 
KKK police officers after returning home.  The Veteran also 
complains about racism on board the U.S.S. Enterprise.





a. Factual Background 

There is no evidence of treatment for psychiatric symptoms in 
service.  A July 30, 1972 sick call treatment record 
indicates that the Veteran complained of "general malaise" 
for two days.  The Veteran was given aspirin and told to 
return as needed.

The Veteran received a discharge under honorable conditions 
because he was not considered to be petty officer material.  
Personnel records indicate that the Veteran was fired from 
the mess decks of the U.S.S. Enterprise for fighting and had 
repeated periods of unauthorized absence.

On October 25, 2004, the Veteran was admitted to the Waco 
VAMC after displaying suicidal ideations.  He was released on 
November 4, 2004 with an Axis I diagnosis of adjustment 
disorder with depression and nicotine dependence, and an Axis 
II diagnosis of personality disorder.  

He received domiciliary care at the Temple VAMC from November 
4, 2004 to January 6, 2006.  A November 2004 treatment note 
indicates that he reported an attempted suicide in 1977 by 
"traffic."  A December 2004 treatment note indicates that 
the Veteran denied any history of psychiatric treatment prior 
to 2003.  The Axis I diagnosis remained the same, but the 
Axis II diagnosis was adult antisocial behavior, rule out 
personality disorder.  A January 2005 psychiatry note 
indicates that the Veteran was diagnosed with adjustment 
disorder.  An April 2005 psychiatry note indicates that the 
Veteran reported "generally pretty good psychiatric 
status."  A November 2005 psychiatry note indicates that the 
Veteran was "a bit more depressed" due to his medical 
problems.  The physician noted that the Veteran was already 
being treated for depression.

The Veteran submitted to a VA examination in February 2009.  
He reported having a mild, depressed mood most days.  He 
denied any suicidal ideation.  The Veteran was unemployed, 
and indicated that he spent his time watching television and 
reading magazines.  He stated that he was unemployed because 
of a knee problem and "mental stability" but could not 
explain how his mental state affected his ability to pursue 
employment. 

Upon examination, the clinician noted that the Veteran's 
speech was spontaneous, clear, and coherent.  His attitude 
was cooperative, relaxed, and attentive.  Affect was 
appropriate, and mood was depressed.  The Veteran's thought 
process and content were unremarkable.  The only PTSD symptom 
noted by the examiner was a restricted range of affect.

The clinician determined that there was no objective finding 
to support the contention that the Veteran's unemployment was 
due to any mental disorder, and that "[the Veteran's] 
depressed mood is not sufficient to impair vocational 
functioning."  The Axis I diagnosis was adjustment disorder, 
chronic.  The clinician reviewed the claims file and opined 
that the Veteran's current psychiatric disorder was not 
caused by or a result of the alleged assault while onboard a 
ship during 1972.  He explained:

In reviewing the Navy medical records I could find 
no evidence of medical treatment for an assault.  I 
found a statement indicating he had been removed 
from his job on the "mess deck" because of 
fighting, so it seems clear there was some physical 
altercation while he was onboard the ship.  The 
question then is whether or not being involved in a 
fight without sustaining serious physical injuries 
might lead to the development of a psychiatric 
disorder, and I would conclude that it seems highly 
unlikely.  Previous treatment episodes do not 
document symptoms of PTSD; the primary diagnosis 
has been adjustment disorder with depressed mood 
and the stressor linked to the adjustment disorder 
has been marital and financial problems, not an 
assault that occurred over 40 years ago.  

b. Discussion

The Board finds that entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD), depression, an anxiety disorder other than 
PTSD, a personality disorder, an antisocial disorder and an 
adjustment disorder is not warranted.

Regarding PTSD, the Veteran has asserted that he was 
physically assaulted while onboard the USS Enterprise in 
1972.  The Veteran has not asserted a combat stressor.  The 
Board notes that the Veteran's personnel records establish 
that he was removed from the mess hall for fighting while 
onboard the USS Enterprise.  However, the Board finds that it 
is unnecessary to further consider whether there is a 
corroborated stressor, as there is no confirmed PTSD 
diagnosis.  The February 2009 examination report contains a 
diagnosis of adjustment disorder, chronic.  Although the 
examiner noted that the Veteran did show a restricted range 
of affect, he did not provide any indication that the Veteran 
had PTSD.  The examination was thorough and conducted with 
benefit of review of the claims file.  Without a confirmed 
diagnosis of PTSD, entitlement to service connection for PTSD 
must be denied.  Service connection requires a confirmed 
diagnosis.  See 38 C.F.R. § 4.125; see also Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

As for depression and an adjustment disorder, the Board 
recognizes that the Veteran was diagnosed with these 
conditions in 2004.  However, his service treatment records 
do not bear any indication that these disorders manifested 
during service or shortly thereafter.  The fact that the 
Veteran first became diagnosed with these disorders decades 
after his 1972 service discharge preponderates against the 
claim.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd 
sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Also weighing against the claim 
is the fact that the medical evidence of record offers no 
nexus between the Veteran's depression or adjustment disorder 
and his active service or any incident thereof, to include an 
alleged personal assault.  In fact, the February 2009 
examiner specifically stated that it was "highly unlikely" 
that the claimed 1972 assault onboard the Veteran's ship led 
to the development of any psychiatric disorder.  In the 
absence of such evidence, the Board must deny this claim.

The Board notes that the Veteran received a diagnosis of 
personality disorder in November 2004.  However, personality 
disorders are not diseases for VA compensation purposes.  38 
C.F.R. § 3.303(c).  

The only evidence which suggests a causal relationship 
between the current acquired psychiatric disorder and service 
comes from the Veteran's own lay statements.  While the Board 
recognizes the Veteran's ability, as a layperson, to note 
symptoms (e.g. feelings of anxiety, sadness), he has not been 
shown to have the medical credentials necessary to offer a 
competent opinion as to the diagnosis or etiology of his 
variously diagnosed psychiatric disorder to include 
depression and an adjustment disorder.  See Espiritu, supra.  
The causal origins of a psychiatric disability is not a 
matter on which a layperson may competently render an 
opinion.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

IV. Conclusion 

For the reasons stated above, the Board finds that service 
connection is not warranted for a claimed psychiatric 
disorder.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-
65 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 56.  


ORDER

Service connection for a psychiatric disorder, to include 
posttraumatic stress disorder (PTSD), depression, an anxiety 
disorder other than PTSD, a personality disorder, an 
antisocial disorder and an adjustment disorder is denied.



______________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


